Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 1 of
                                           11


                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

   In re:                                           §
                                                    §           Case No. 20-10846
   THE ROMAN CATHOLIC CHURCH                        §
   OF THE ARCHDIOCESE OF NEW                        §           Section “A”
   ORLEANS,                                         §
                                                    §           Chapter 11
            Debtor.1                                §
                                                    §



                                          AFFIDAVIT OF SERVICE


   STATE OF NEW YORK              )
                                  ) ss:
   COUNTY OF KINGS                )

   I, Edward A. Calderon, declare:

      1. I am over the age of 18 years and not a party to this chapter 11 case.

      2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
         Brooklyn, NY 11219.

      3. On the 11th day of December, 2020, DRC, at my direction and under my supervision
         caused a true and accurate copy of the “Debtor’s Response to TMI Trust Company’s
         Motion for Order (I) Requiring the United States Trustee to Appoint a Separate
         Committee of Unsecured Creditors and/or (II) Reinstating TMI Trust Company as a
         Member of and Reconstituting the Official Committee of Unsecured Creditors” (Docket
         No. 625), to be served via electronic mail upon the parties listed on Exhibit 1; and via
         First Class U.S. Mail upon the parties listed on Exhibit 2, attached hereto.




            1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s
   principal place of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.
   RCCANO000070
Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 2 of
                                           11


   I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
   knowledge. Executed this 16th day of December, 2020, Brooklyn, New York.



                                                                By ________________________
                                                                      Edward A. Calderon
   Sworn before me this
   16th day of December, 2020


   _____________________
   Notary Public




   RCCANO000070
Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 3 of
                                           11




                                  EXHIBIT 1
                                 Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 4 of
                                               The Roman Catholic Church11of the Archdiocese of New Orleans
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 1 of 3                                                                                                                                                            12/11/2020 08:48:40 PM
000051P002-1435S-070                                 000105P001-1435S-070                                 000112P001-1435S-070                                 000078P001-1435S-070
AMERIGROUP LA                                        ANNETTE JARVIS                                       ARDOIN MCKOWEN & ORY LLC                             BIENVENU FOSTER RYAN & O'BANNON LLC
PO BOX 28147                                         222 SOUTH MAIN ST.,5TH FLOOR                         DAVID W ARDOIN                                       JOHN W WATERS, JR.
NEW YORK NY 10087                                    SALT LAKE CITY UT 84101                              114 LAURA DRIVE STE D                                1100 POYDRAS ST.,STE 2805
MPSWEB@AMERIGROUP.COM                                JARVISA@GTLAW.COM                                    THIBODAUX LA 70301                                   NEW ORLEANS LA 70163
                                                                                                          DAVID@AMOTRIALLAWYERS.COM                            JWATERS@BFROB.COM




000079P001-1435S-070                                 000066P001-1435S-070                                 000071P001-1435S-070                                 000071P001-1435S-070
BIENVENU FOSTER RYAN & O'BANNON LLC                  BREAZEALE SACHSE & WILSON LLP                        BUTLER SNOW LLP                                      BUTLER SNOW LLP
DAVID E WALLE                                        ALAN H GOODMAN                                       DAVID S RUBIN; JAMES R AUSTIN                        DAVID S RUBIN; JAMES R AUSTIN
1100 POYDRAS ST.,STE 2805                            909 POYDRAS ST.,STE 1500                             445 N BLVD STE 300                                   445 N BLVD STE 300
NEW ORLEANS LA 70163                                 NEW ORLEANS LA 70112                                 BATON ROUGE LA 70802                                 BATON ROUGE LA 70802
DWALLE@BFROB.COM                                     ALAN.GOODMAN@BSWLLP.COM                              DAVID.RUBIN@BUTLERSNOW.COM                           JIM.AUSTIN@BUTLERSNOW.COM




000041P002-1435S-070                                 000041P002-1435S-070                                 000041P002-1435S-070                                 000097P002-1435S-070
CARVER DARDEN ET AL.                                 CARVER DARDEN ET AL.                                 CARVER DARDEN ET AL.                                 DAMON J BALDONE & ASSOCIATES
DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR   DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR   DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR   DAMON J BALDONE & ASSOCIATES
1100 POYDRAS STREET                                  1100 POYDRAS STREET                                  1100 POYDRAS STREET                                  DAMON J BALDONE,ESQ
SUITE 3100                                           SUITE 3100                                           SUITE 3100                                           162 NEW ORLEANS BLVD
NEW ORLEANS LA 70163- 1102                           NEW ORLEANS LA 70163- 1102                           NEW ORLEANS LA 70163- 1102                           HOUMA LA 70364
WAGUESPACK@CARVERDARDEN.COM                          SCULLIN@CARVERDARDEN.COM                             SEGRIST@CARVERDARDEN.COM                             DBALDONE@HOTMAIL.COM


000086P001-1435S-070                                 000062P003-1435S-070                                 000092P001-1435S-070                                 000107P001-1435S-070
DKI OFFICE FURNITURE & SUPPLIES                      ENTERGY                                              EVAN PARK HOWELL III                                 FELECIA Y PEAVY, ESQ
MIKE JACOBS                                          SEAN D MOORE ASST GC                                 ATTORNEY AT LAW                                      P O BOX 3454
5530 JEFFERSON HWY                                   639 LOYOLA AVE                                       1 GALLERIA BLVD STE 1900                             HOUSTON TX 77253
NEW ORLEANS LA 70123                                 STE 300 / L-ENT-26C                                  METAIRIE LA 70001                                    FELEPEAVY@JUNO.COM
MIKE.JACOBS@DKIOFFICESOLUTIONS.COM                   NEW ORLEANS LA 70113                                 EHOWELL@EPHLAW.COM
                                                     SMOORE6@entergy.com


000076P001-1435S-070                                 000076P001-1435S-070                                 000044P002-1435S-070                                 000100P001-1435S-070
GAINSBURGH BENJAMIN DAVID MEUNIER & WARSHAUER LLC    GAINSBURGH BENJAMIN DAVID MEUNIER & WARSHAUER LLC    GALLAGHER BENEFIT SVC INC                            GREENBERG TRAURIG LLP
GERALD E MEUNIER;BRITTANY R WOLF-FREEDMAN            GERALD E MEUNIER;BRITTANY R WOLF-FREEDMAN            ERIC PEARSON                                         COLLEEN A MURPHY
2800 ENERGY CENTRE                                   2800 ENERGY CENTRE                                   2850 WEST GOLF RD                                    ONE INTERNATIONAL PLACE STE 2000
1100 POYDRAS ST                                      1100 POYDRAS ST                                      5TH FL                                               BOSTON MA 02110
NEW ORLEANS LA 70163-2800                            NEW ORLEANS LA 70163-2800                            ROLLING MEADOWS IL 60008                             MURPHYC@GTLAW.COM
GMEUNIER@GAINSBEN.COM                                BWOLF@GAINSBEN.COM                                   ERIC_PEARSON@AJG.COM


000101P001-1435S-070                                 000083P001-1435S-070                                 000043P002-1435S-070                                 000038P002-1435S-070
GREENBERG TRAURIG LLP                                HAHN ENTERPRISES, INC.                               HANCOCK WHITNEY BANK, INDENTURE TRUSTEE              HELLER DRAPER PATRICK HORN ET AL.
NANCY A PETERMAN                                     TANIA E. HAHN                                        C/O BUTLER SNOW LLP                                  DOUGLAS S DRAPER
77 WEST WACKER DRIVE STE 3100                        3702 BIENVILLE ST                                    DAVID S. RUBIN                                       650 POYDRAS ST
CHICAGO IL 60601                                     NEW ORLEANS LA 70119                                 445 NORTH BLVD                                       SUITE 2500
PETERMANN@GTLAW.COM                                  SALES@HAHN-ENTERPRISES.COM                           SUITE 300                                            NEW ORLEANS LA 70130
                                                                                                          BATON ROUGE LA 70802                                 DSD@HELLERDRAPER.COM
                                                                                                          DAVID.RUBIN@BUTLERSNOW.COM
                                    Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 5 of
                                                  The Roman Catholic Church11of the Archdiocese of New Orleans
                                                                           Electronic Mail
                                                                            Exhibit Pages
Page # : 2 of 3                                                                                                                                 12/11/2020 08:48:40 PM
000068P003-1435S-070                             000068P003-1435S-070                           000108P001-1435S-070                000104P001-1435S-070
HERMAN, HERMAN & KATZ, LLC                       HERMAN, HERMAN & KATZ, LLC                     HINSHAW & CULBERTSON LLP            HUBER THOMAS & MARCELLE LLP
SOREN GISLESON; JOSEPH 'JED' CAIN                SOREN GISLESON; JOSEPH 'JED' CAIN              HEATHER LASALLE ALEXIS,ESQ          STEPHEN M HUBER;LOGAN E SCHONEKAS
820 O'KEEFE AVENUE                               820 O'KEEFE AVENUE                             900 CAMP ST.,3RD FLOOR              1100 POYDRAS ST.,STE 2200
NEW ORLEANS LA 70113                             NEW ORLEANS LA 70113                           NEW ORLEANS LA 70130                NEW ORLEANS LA 70163
SGISLESON@HHKLAWFIRM.COM                         JCAIN@HHKLAWFIRM.COM                           HALEXIS@HINSHAWLAW.COM              STEPHEN@HUBERTHOMASLAW.COM




000104P001-1435S-070                             000103P001-1435S-070                           000099P001-1435S-070                000082P001-1435S-070
HUBER THOMAS & MARCELLE LLP                      KEITH A RODRIGUEZ                              LANDWEHR LAW FIRM                   LAW OFFICE OF REGINA SCOTTO WEDIG LLC
STEPHEN M HUBER;LOGAN E SCHONEKAS                ATTORNEY AT LAW                                DARRYL T LANDWEHR                   REGINA S WEDIG
1100 POYDRAS ST.,STE 2200                        P O BOX 3445                                   935 GRAVIER ST.,STE 835             308 S BAY ST.,
NEW ORLEANS LA 70163                             LAFAYETTE LA 70502-3445                        NEW ORLEANS LA 70112                P O BOX 185
LOGAN@HUBERTHOMASLAW.COM                         KRODRIGUEZ@KEITHRODRIGUEZ.COM                  DLANDWEHR@ATT.NET                   AMITE LA 70422
                                                                                                                                    REGINAWEDIG@WEDIGLAW.COM


000074P002-1435S-070                             000074P002-1435S-070                           000075P001-1435S-070                000075P001-1435S-070
LOCKE LORD LLP                                   LOCKE LORD LLP                                 LOCKE LORD LLP                      LOCKE LORD LLP
C DAVIN BOLDISSAR,ESQ                            C DAVIN BOLDISSAR,ESQ                          OMER F KUEBEL III                   OMER F KUEBEL III
601 POYDRAS ST.,STE 2660                         601 POYDRAS ST.,STE 2660                       601 POYDRAS ST.,STE 2660            601 POYDRAS ST.,STE 2660
NEW ORLEANS LA 70130-6036                        NEW ORLEANS LA 70130-6036                      NEW ORLEANS LA 70130                NEW ORLEANS LA 70130
DBOLDISSAR@LOCKELORD.COM                         ASHLEY.LOHR@LOCKELORD.COM                      RKUEBEL@LOCKELORD.COM               YAMILLE.HARRISON@LOCKELORD.COM




000045P002-1435S-070                             000081P001-1435S-070                           000052P002-1435S-070                000109P001-1435S-070
LOUISIANA CHILDREN'S MEDICAL CENTER              LOUISIANA DEPT OF JUSTICE                      LUBA CASUALTY INSURANCE CO          MCCARTER & ENGLISH LLP
JENNY BARNETT-SARPALIUS CFO                      RYAN M SEIDEMANN, ASSISTANT ATTORNEY GENERAL   STEVE WERNER, CPA, CIA              RICHARD A BERAN;JOHN C KELLY
200 HENRY CLAY AVE                               CIVIL DIVISION/ LANDS & NATURAL RESOURCES      2351 ENERGY DR                      FOUR GATEWAY CENTER
NEW ORLEANS LA 70118                             POST OFFICE BOX 94005                          STE 2000                            100 MULBERRY ST
JENNIFER.SARPALIUS@LCMCHEALTH.ORG                BATON ROUGE LA 70804-9005                      BATON ROUGE LA 70808                NEWARK NJ 07102
                                                 SEIDEMANNR@AG.STATE.LA.US                      LUBAACCOUNTING@LUBAWC.COM           RBERAN@MCCARTER.COM


000109P001-1435S-070                             000050P002-1435S-070                           000089P001-1435S-070                000093P002-1435S-070
MCCARTER & ENGLISH LLP                           MEITLER CONSULTANTS, INC                       NEWMAN MATHIS BRADY & SPEDALE       NEWMAN MATHIS BRADY & SPEDALE
RICHARD A BERAN;JOHN C KELLY                     TOM HEDING                                     MARK C LANDRY                       ROBERT A MATHIS
FOUR GATEWAY CENTER                              39 BEECHWOOD RD                                A PROFESSIONAL LAW CORPORATION      A PROFESSIONAL LAW CORP
100 MULBERRY ST                                  SUMMIT NJ 07901                                433 METAIRIE RD.,STE 600            3501 NORTH CAUSEWAY BLVD.,STE 300
NEWARK NJ 07102                                  THEDING@MEITLER.COM                            METAIRIE LA 70005                   METAIRIE LA 70002
JKELLY@MCCARTER.COM                                                                             MLANDRY@NEWMANMATHIS.COM            RMATHIS@NEWMANMATHIS.COM


000007P003-1435S-070                             000063P001-1435S-070                           000094P001-1435S-070                000095P001-1435S-070
OFFICE OF THE US TRUSTEE                         OFFICE OF THE US TRUSTEE                       PACHULSKI STANG ZIEHL & JONES LLP   PACHULSKI STANG ZIEHL & JONES LLP
AMANDA B. GEORGE,TRIAL ATTORNEY                  MARY LANGSTON, ASST US TRUSTEE                 LINDA F CANTOR                      JAMES I STANG
400 POYDRAS ST STE 2110                          400 POYDRAS ST.,STE 2110                       10100 SANTA MONICA BLVD.,13TH FL    10100 SANTA MONICA BLVD.,13TH FL
NEW ORLEANS LA 70130                             NEW ORLEANS LA 70130                           LOS ANGELES CA 90067                LOS ANGELES CA 90067
AMANDA.B.GEORGE@USDOJ.GOV                        MARY.LANGSTON@USDOJ.GOV                        LCANTOR@PSZJLAW.COM                 JSTANG@PSZJLAW.COM
                                 Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 6 of
                                               The Roman Catholic Church11of the Archdiocese of New Orleans
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 3 of 3                                                                                                                                                     12/11/2020 08:48:40 PM
000080P001-1435S-070                                000042P001-1435S-070                                000090P001-1435S-070                             000090P001-1435S-070
RICHARD A ROZANSKI, APLC                            RICHARD C TRAHANT                                   ROGER A STETTER,ESQ                              ROGER A STETTER,ESQ
RICHARD A ROZANSKI                                  ATTORNEY AT LAW                                     4429 BARONNE ST                                  4429 BARONNE ST
P O BOX 13199                                       2908 HESSMER AVE                                    NEW ORLEANS LA 70115                             NEW ORLEANS LA 70115
ALEXANDRIA LA 71315-3199                            METAIRIE LA 70002                                   RASTETTER@BELLSOUTH.NET                          RASTETTER47@YAHOO.COM
RICHARD@RARLAW.NET                                  TRAHANT@TRAHANTLAWOFFICE.COM




000110P001-1435S-070                                000073P001-1435S-070                                000073P001-1435S-070                             000091P001-1435S-070
RUSSELL POTTHARST                                   SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC   SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC
411 W 5TH ST APT 510                                ELWOOD F CAHILL, JR.,THOMAS J MADIGAN II            ELWOOD F CAHILL, JR.,THOMAS J MADIGAN II         RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT
LOS ANGELES CA 90013                                909 POYDRAS ST.,28TH FLOOR                          909 POYDRAS ST.,28TH FLOOR                       909 POYDRAS ST.,STE 2800
RUSTYCPSR@GMAIL.COM                                 NEW ORLEANS LA 70112-1033                           NEW ORLEANS LA 70112-1033                        NEW ORLEANS LA 70112-4046
                                                    ECAHILL@SHERGARNER.COM                              TMADIGAN@SHERGARNER.COM                          RLUMINAIS@SHERGARNER.COM




000091P001-1435S-070                                000091P001-1435S-070                                000069P001-1435S-070                             000111P001-1435S-070
SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHERMAN-DENENEA, LLC.                            TAYLOR WELLONS POLITZ & DUHE APLC
RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT   RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT   JOHN H. DENENEA, JR.                             SAMUEL M ROSAMOND III
909 POYDRAS ST.,STE 2800                            909 POYDRAS ST.,STE 2800                            424 CANAL STREET                                 1515 POYDRAS ST.,STE 1900
NEW ORLEANS LA 70112-4046                           NEW ORLEANS LA 70112-4046                           NEW ORLEANS LA 70119                             NEW ORLEANS LA 70112
TMADIGAN@SHERGARNER.COM                             AHURT@SHERGARNER.COM                                JDENENEA@MIDCITYLAW.COM                          SROSAMOND@TWPDLAW.COM




000065P001-1435S-070                                000102P001-1435S-070                                000064P001-1435S-070                             000031P002-1435S-070
THE CALUDA GROUP LLC                                TMI TRUST COMPANY                                   VASQUEZ LAW                                      WHITNEY BANK CORPORATE TRUST
WILLIAM G CHERBONNIER, JR.,ESQ                      KEVIN M DOBRAVA                                     JESSICA VASQUEZ,ESQ                              CORPORATE TRUST
516 VETERANS BLVD., STE 202                         1100 ABERNATHY RD.,STE 480                          400 POYDRAS ST.,STE 400                          ELIZABETH ZEIGLER
METAIRIE LA 70005                                   ATLANTA GA 30328                                    NEW ORLEANS LA 70130                             445 NORTH BLVD.,STE 201
WGC@BILLCHERBONNIER.COM                             KDOBRAVA@TMICO.COM                                  JVASQUEZ@VASQUEZLAWOFFICE.COM                    BATON ROUGE LA 70802
                                                                                                                                                         BETH.ZEIGLER@HANCOCKWHITNEY.COM




                Records Printed :                   64
Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 7 of
                                           11




                                  EXHIBIT 2
                                  Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 8 of
                                                                             11
                                                The Roman Catholic Church of the Archdiocese of New Orleans
                                                                          Exhibit Pages

Page # : 1 of 4                                                                                                                                            12/11/2020 08:50:01 PM
000049P002-1435S-070                           000051P002-1435S-070                                 000105P001-1435S-070                       000112P001-1435S-070
ADVANCED RECONSTRUCTIVE CARE                   AMERIGROUP LA                                        ANNETTE JARVIS                             ARDOIN MCKOWEN & ORY LLC
DR. RAVI TANDON                                PO BOX 28147                                         222 SOUTH MAIN ST.,5TH FLOOR               DAVID W ARDOIN
3900 VETERANS MEMORIAL BLVD                    NEW YORK NY 10087                                    SALT LAKE CITY UT 84101                    114 LAURA DRIVE STE D
STE 200                                                                                                                                        THIBODAUX LA 70301
METAIRIE LA 70002



000084P001-1435S-070                           000055P002-1435S-070                                 000078P001-1435S-070                       000079P001-1435S-070
ATMOS ENERGY LOUISIANA                         BADIA MORO HEWETT ARCHITECTS LLC                     BIENVENU FOSTER RYAN & O'BANNON LLC        BIENVENU FOSTER RYAN & O'BANNON LLC
CHRISTOPHER T. FORSYTHE, CFO                   TERRILL HEWETT                                       JOHN W WATERS, JR.                         DAVID E WALLE
1818 ERASTE LANDRY ROAD                        2014 JENA ST                                         1100 POYDRAS ST.,STE 2805                  1100 POYDRAS ST.,STE 2805
LAFAYETTE LA 70506                             NEW ORLEANS LA 70115                                 NEW ORLEANS LA 70163                       NEW ORLEANS LA 70163




000066P001-1435S-070                           000087P002-1435S-070                                 000071P001-1435S-070                       000041P002-1435S-070
BREAZEALE SACHSE & WILSON LLP                  BSN SPORTS                                           BUTLER SNOW LLP                            CARVER DARDEN ET AL.
ALAN H GOODMAN                                 KENT LABOR, CFO                                      DAVID S RUBIN; JAMES R AUSTIN              DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR
909 POYDRAS ST.,STE 1500                       14460 VARSITY BRANDS WAY                             445 N BLVD STE 300                         1100 POYDRAS STREET
NEW ORLEANS LA 70112                           FARMERS BRANCH TX 75244-1200                         BATON ROUGE LA 70802                       SUITE 3100
                                                                                                                                               NEW ORLEANS LA 70163- 1102



000023P001-1435S-070                           000057P002-1435S-070                                 000097P002-1435S-070                       000026P001-1435S-070
CITY OF NEW ORLEANS                            CORASS ELECTRICAL SVC                                DAMON J BALDONE & ASSOCIATES               DELL FINANCIAL SVC LP
DEPT OF FINANCE                                EDWARD CORASS III                                    DAMON J BALDONE & ASSOCIATES               MALL STOP P82DF
BUREAU OF REVENUE                              1411 27TH ST                                         DAMON J BALDONE,ESQ                        23 ONE DELL WAY
PO BOX 61840                                   KENNER LA 70062                                      162 NEW ORLEANS BLVD                       ROUND ROCK TX 78682
NEW ORLEANS LA 70161-1840                                                                           HOUMA LA 70364



000086P001-1435S-070                           000062P003-1435S-070                                 000032P001-1435S-070                       000092P001-1435S-070
DKI OFFICE FURNITURE & SUPPLIES                ENTERGY                                              ENVIRONMENTAL PROTECTION AGENCY            EVAN PARK HOWELL III
MIKE JACOBS                                    SEAN D MOORE ASST GC                                 OFFICE OF GENERAL COUNSEL                  ATTORNEY AT LAW
5530 JEFFERSON HWY                             639 LOYOLA AVE                                       ARIEL RIOS BLDG                            1 GALLERIA BLVD STE 1900
NEW ORLEANS LA 70123                           STE 300 / L-ENT-26C                                  1200 PENNSYLVANIA AVE NW MAIL CODE 2310A   METAIRIE LA 70001
                                               NEW ORLEANS LA 70113                                 WASHINGTON DC 20460



000107P001-1435S-070                           000076P001-1435S-070                                 000044P002-1435S-070                       000100P001-1435S-070
FELECIA Y PEAVY, ESQ                           GAINSBURGH BENJAMIN DAVID MEUNIER & WARSHAUER LLC    GALLAGHER BENEFIT SVC INC                  GREENBERG TRAURIG LLP
P O BOX 3454                                   GERALD E MEUNIER;BRITTANY R WOLF-FREEDMAN            ERIC PEARSON                               COLLEEN A MURPHY
HOUSTON TX 77253                               2800 ENERGY CENTRE                                   2850 WEST GOLF RD                          ONE INTERNATIONAL PLACE STE 2000
                                               1100 POYDRAS ST                                      5TH FL                                     BOSTON MA 02110
                                               NEW ORLEANS LA 70163-2800                            ROLLING MEADOWS IL 60008



000101P001-1435S-070                           000072P002-1435S-070                                 000083P001-1435S-070                       000028P002-1435S-070
GREENBERG TRAURIG LLP                          GREGORY A PLETSCH & ASSOCIATES (A PROFESSIONAL LAW   HAHN ENTERPRISES, INC.                     HANCOCK WHITNEY BANK
NANCY A PETERMAN                               GREGORY A PLETSCH                                    TANIA E. HAHN                              PO BOX 4019
77 WEST WACKER DRIVE STE 3100                  111 FOUNDERS DRIVE STE 500                           3702 BIENVILLE ST                          GULFPORT MS 39502-4019
CHICAGO IL 60601                               BATON ROUGE LA 70810                                 NEW ORLEANS LA 70119
                                Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 9 of
                                                                           11
                                              The Roman Catholic Church of the Archdiocese of New Orleans
                                                                        Exhibit Pages

Page # : 2 of 4                                                                                                                              12/11/2020 08:50:01 PM
000029P002-1435S-070                           000030P001-1435S-070                      000039P001-1435S-070                    000043P002-1435S-070
HANCOCK WHITNEY BANK                           HANCOCK WHITNEY BANK                      HANCOCK WHITNEY BANK                    HANCOCK WHITNEY BANK, INDENTURE TRUSTEE
BANKRUPTCY DEPT                                CREDIT CARD CENTER                        5328 GOVERNMENT ST                      C/O BUTLER SNOW LLP
2510 14TH ST                                   P O BOX 23070                             BATON ROUGE LA 70806                    DAVID S. RUBIN
GULFPORT MS 39501                              COLUMBUS GA 31902-3070                                                            445 NORTH BLVD
                                                                                                                                 SUITE 300
                                                                                                                                 BATON ROUGE LA 70802


000038P002-1435S-070                           000108P001-1435S-070                      000104P001-1435S-070                    000009P001-1435S-070
HELLER DRAPER PATRICK HORN ET AL.              HINSHAW & CULBERTSON LLP                  HUBER THOMAS & MARCELLE LLP             INTERNAL REVENUE SVC
DOUGLAS S DRAPER                               HEATHER LASALLE ALEXIS,ESQ                STEPHEN M HUBER;LOGAN E SCHONEKAS       OFFICE OF DISTRICT COUNSEL
650 POYDRAS ST                                 900 CAMP ST.,3RD FLOOR                    1100 POYDRAS ST.,STE 2200               PO BOX 30509
SUITE 2500                                     NEW ORLEANS LA 70130                      NEW ORLEANS LA 70163                    NEW ORLEANS LA 70190
NEW ORLEANS LA 70130



000010P001-1435S-070                           000011P001-1435S-070                      000012P001-1435S-070                    000022P001-1435S-070
INTERNAL REVENUE SVC                           INTERNAL REVENUE SVC                      INTERNAL REVENUE SVC                    JEFFERSON PARISH SHERIFFS OFFICE
CENTRALIZED INSOLVENCY OPERATION               CENTRALIZED INSOLVENCY OPERATION          1555 POYDRAS ST                         BUREAU OF REVENUE AND TAXATION
PO BOX 7346                                    2970 MARKET ST                            STE 220 M/S 31                          SALES TAX DIVISION
PHILADELPHIA PA 19101-7346                     PHILADELPHIA PA 19104-5016                NEW ORLEANS LA 70112                    PO BOX 248
                                                                                                                                 GRETNA LA 70054



000103P001-1435S-070                           000027P001-1435S-070                      000099P001-1435S-070                    000082P001-1435S-070
KEITH A RODRIGUEZ                              KS STATE BANK                             LANDWEHR LAW FIRM                       LAW OFFICE OF REGINA SCOTTO WEDIG LLC
ATTORNEY AT LAW                                1010 WESTLOOP                             DARRYL T LANDWEHR                       REGINA S WEDIG
P O BOX 3445                                   PO BOX 69                                 935 GRAVIER ST.,STE 835                 308 S BAY ST.,
LAFAYETTE LA 70502-3445                        MANHATTAN KS 66505-0069                   NEW ORLEANS LA 70112                    P O BOX 185
                                                                                                                                 AMITE LA 70422



000074P002-1435S-070                           000075P001-1435S-070                      000045P002-1435S-070                    000034P001-1435S-070
LOCKE LORD LLP                                 LOCKE LORD LLP                            LOUISIANA CHILDREN'S MEDICAL CENTER     LOUISIANA DEPT OF ENVIRONMENTAL QUALITY
C DAVIN BOLDISSAR,ESQ                          OMER F KUEBEL III                         JENNY BARNETT-SARPALIUS CFO             602 NORTH FIFTH ST
601 POYDRAS ST.,STE 2660                       601 POYDRAS ST.,STE 2660                  200 HENRY CLAY AVE                      BATON ROUGE LA 70802
NEW ORLEANS LA 70130-6036                      NEW ORLEANS LA 70130                      NEW ORLEANS LA 70118




000081P001-1435S-070                           000002P001-1435S-070                      000005P001-1435S-070                    000018P001-1435S-070
LOUISIANA DEPT OF JUSTICE                      LOUISIANA DEPT OF LABOR                   LOUISIANA DEPT OF REVENUE               LOUISIANA DEPT OF REVENUE
RYAN M SEIDEMANN, ASSISTANT ATTORNEY GENERAL   1001 NORTH 23RD ST                        617 NORTH THIRD ST                      PO BOX 201
CIVIL DIVISION/ LANDS & NATURAL RESOURCES      PO BOX 94094                              PO BOX 201                              BATON ROUGE LA 70821-0201
POST OFFICE BOX 94005                          BATON ROUGE LA 70804-9094                 BATON ROUGE LA 70802
BATON ROUGE LA 70804-9005



000024P001-1435S-070                           000008P001-1435S-070                      000040P001-1435S-070                    000052P002-1435S-070
LOUISIANA DEPT OF REVENUE                      LOUISIANA DEPT OF WORK FORCE COMMISSION   LOUISIANA PUBLIC FACILITIES AUTHORITY   LUBA CASUALTY INSURANCE CO
SALES TAX DIVISION                             1001 N 23RD ST                            2237 S ACADIAN THRUWAY                  STEVE WERNER, CPA, CIA
PO BOX 3138                                    BATON ROUGE LA 70802                      SUITE 650                               2351 ENERGY DR
BATON ROUGE LA 70821-0201                                                                BATON ROUGE LA 70808                    STE 2000
                                                                                                                                 BATON ROUGE LA 70808
                                 Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 10 of
                                                                            11
                                                The Roman Catholic Church of the Archdiocese of New Orleans
                                                                          Exhibit Pages

Page # : 3 of 4                                                                                                                                                12/11/2020 08:50:01 PM
000109P001-1435S-070                          000050P002-1435S-070                             000047P001-1435S-070                                000088P001-1435S-070
MCCARTER & ENGLISH LLP                        MEITLER CONSULTANTS, INC                         NAME AND ADDRESS INTENTIONALLY OMITTED              NAME AND ADDRESS INTENTIONALLY OMITTED
RICHARD A BERAN;JOHN C KELLY                  TOM HEDING
FOUR GATEWAY CENTER                           39 BEECHWOOD RD
100 MULBERRY ST                               SUMMIT NJ 07901
NEWARK NJ 07102



000089P001-1435S-070                          000093P002-1435S-070                             000036P001-1435S-070                                000048P001-1435S-070
NEWMAN MATHIS BRADY & SPEDALE                 NEWMAN MATHIS BRADY & SPEDALE                    OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION       OCHSNER HEALTH SYSTEM
MARK C LANDRY                                 ROBERT A MATHIS                                  A MACEO SMITH FEDERAL BLDG                          STEPHANIE WELLS
A PROFESSIONAL LAW CORPORATION                A PROFESSIONAL LAW CORP                          525 GRIFFIN ST STE 602                              1514 JEFFERSON HIGHWAY
433 METAIRIE RD.,STE 600                      3501 NORTH CAUSEWAY BLVD.,STE 300                DALLAS TX 75202                                     NEW ORLEANS LA 70121
METAIRIE LA 70005                             METAIRIE LA 70002



000007P003-1435S-070                          000063P001-1435S-070                             000046P002-1435S-070                                000094P001-1435S-070
OFFICE OF THE US TRUSTEE                      OFFICE OF THE US TRUSTEE                         OPTUMRX FOR RX CLAIMS                               PACHULSKI STANG ZIEHL & JONES LLP
AMANDA B. GEORGE,TRIAL ATTORNEY               MARY LANGSTON, ASST US TRUSTEE                   RICHARD MATTERA, CHIEF LEGAL OFFICER                LINDA F CANTOR
400 POYDRAS ST STE 2110                       400 POYDRAS ST.,STE 2110                         2300 MAIN ST                                        10100 SANTA MONICA BLVD.,13TH FL
NEW ORLEANS LA 70130                          NEW ORLEANS LA 70130                             IRVINE CA 92614                                     LOS ANGELES CA 90067




000095P001-1435S-070                          000096P001-1435S-070                             000080P001-1435S-070                                000090P001-1435S-070
PACHULSKI STANG ZIEHL & JONES LLP             PACHULSKI STANG ZIEHL & JONES LLP                RICHARD A ROZANSKI, APLC                            ROGER A STETTER,ESQ
JAMES I STANG                                 JOSHUA M FRIED                                   RICHARD A ROZANSKI                                  4429 BARONNE ST
10100 SANTA MONICA BLVD.,13TH FL              150 CALIFORNIA ST.,15TH FL                       P O BOX 13199                                       NEW ORLEANS LA 70115
LOS ANGELES CA 90067                          SAN FRANCISCO CA 94111                           ALEXANDRIA LA 71315-3199




000110P001-1435S-070                          000073P001-1435S-070                             000091P001-1435S-070                                000021P001-1435S-070
RUSSELL POTTHARST                             SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC   SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHERIFF AND EX OFFICIO TAX COLLECTOR
411 W 5TH ST APT 510                          ELWOOD F CAHILL, JR.,THOMAS J MADIGAN II         RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT   JERRY LARPENTER
LOS ANGELES CA 90013                          909 POYDRAS ST.,28TH FLOOR                       909 POYDRAS ST.,STE 2800                            PARISH OF TERREBONE
                                              NEW ORLEANS LA 70112-1033                        NEW ORLEANS LA 70112-4046                           PO BOX 1670
                                                                                                                                                   HOUMA LA 70361



000069P001-1435S-070                          000111P001-1435S-070                             000025P001-1435S-070                                000065P001-1435S-070
SHERMAN-DENENEA, LLC.                         TAYLOR WELLONS POLITZ & DUHE APLC                THE BANK OF NEW YORK TRUST CO NA                    THE CALUDA GROUP LLC
JOHN H. DENENEA, JR.                          SAMUEL M ROSAMOND III                            601 POYDRAS ST                                      WILLIAM G CHERBONNIER, JR.,ESQ
424 CANAL STREET                              1515 POYDRAS ST.,STE 1900                        STE 2225                                            516 VETERANS BLVD., STE 202
NEW ORLEANS LA 70119                          NEW ORLEANS LA 70112                             NEW ORLEANS LA 70130                                METAIRIE LA 70005




000102P001-1435S-070                          000013P001-1435S-070                             000003P001-1435S-070                                000004P002-1435S-070
TMI TRUST COMPANY                             US ATTORNEY'S OFFICE                             US DEPT OF JUSTICE                                  US DEPT OF LABOR
KEVIN M DOBRAVA                               EASTERN DISTRICT OF LOUISIANA                    950 PENNSYLVANIA AVE NW                             OFFICE OF CHIEF COUNSEL
1100 ABERNATHY RD.,STE 480                    650 POYDRAS ST                                   WASHINGTON DC 20530-0001                            200 CONSTITUTION AVE NW
ATLANTA GA 30328                              STE 1600                                                                                             WASHINGTON DC 20210
                                              NEW ORLEANS LA 70130
                             Case 20-10846 Doc 666 Filed 12/16/20 Entered 12/16/20 16:42:17 Main Document Page 11 of
                                                                        11
                                            The Roman Catholic Church of the Archdiocese of New Orleans
                                                                      Exhibit Pages

Page # : 4 of 4                                                                                                            12/11/2020 08:50:01 PM
000035P001-1435S-070                        000019P001-1435S-070                     000020P001-1435S-070       000006P001-1435S-070
US DEPT OF LABOR OSHA                       US DEPT OF THE TREASURY                  US DEPT OF THE TREASURY    US DEPT OF TREASURY
OSHA REGION 4                               INTERNAL REVENUE SVC                     INTERNAL REVENUE SVC       1500 PENNSYLVANIA AVE NW
525 GRIFFIN ST STE 602                      OGDEN UT 84201-0005                      PO BOX 806532              WASHINGTON DC 20220
DALLAS TX 75202                                                                      CINCINNATI OH 45280-6532




000064P001-1435S-070                        000037P001-1435S-070                     000053P002-1435S-070       000031P002-1435S-070
VASQUEZ LAW                                 VERMONT DEPT OF FINANCIAL REGULATION     WHITE OAK CONSULTING       WHITNEY BANK CORPORATE TRUST
JESSICA VASQUEZ,ESQ                         MR DAVID F PROVOST CFE                   PAUL A. BREAUX             CORPORATE TRUST
400 POYDRAS ST.,STE 400                     DEPUTY COMMISSIONER -CAPTIVE INSURANCE   88 MELROSE DR              ELIZABETH ZEIGLER
NEW ORLEANS LA 70130                        89 MAIN ST                               DESTREHAN LA 70047-2008    445 NORTH BLVD.,STE 201
                                            MONTPELIER VT 05620-3101                                            BATON ROUGE LA 70802



000085P001-1435S-070
WRIGHT NATIONAL FLOOD INSURANCE
PATTY TEMPLETON-JONES
PO BOX 33070
ST PETERSBURG FL 33733-8070




           Records Printed :           93
